DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The supplemental amendment filed on 08/23/2022 has been entered.  Claims 1, 6-10, 12-14, 19, and 23-30 remain pending in the application.  Claims 2-5, 11, 15-18, and 20-22 have been cancelled.  Claims 6-10 and 23 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Felix L. Fischer (Reg. No. 31,614) on 08/23/2022.
The following claims of the application have been amended as follows:

23. (currently amended) A method for aerodynamic blade geometry modification comprising:
rotating a blade having 
a core box in a central portion of the blade and a leading edge and a trailing edge;
at least one first shape memory alloy (SMA) component integrated in the blade for aerodynamic repositioning of the leading edge and at least one second SMA component for aerodynamic repositioning of the trailing edge, the at least one first SMA component comprising an upstream leading edge skin and a downstream leading edge skin extending from the core box and spaced by an insulating plenum, an upstream leading edge tip of the upstream leading edge skin and a downstream leading edge tip of the downstream leading edge skin meeting at an interface;
a first plurality of heating elements associated with the upstream leading edge skin and a second plurality of heating elements associated with the downstream leading edge skin to provide heating for transition between a martensitic phase and an austenitic phase of the at least one first SMA component, the upstream leading edge skin and the downstream leading edge skin each having an unmorphed shape in the martensitic phase for a cruise condition to provide a cruise shape profile, the upstream leading edge skin or the downstream leading edge skin each to transition to the austenitic phase to alter a camber of the leading edge blade responsive to [[the]] a control signal; 
a third plurality of heating elements to engage a SMA upstream trailing edge skin and a fourth plurality of heating elements to engage a SMA downstream trailing edge skin to provide heating for transition between a martensitic phase and an austenitic phase of the SMA upstream trailing edge skin and the SMA downstream trailing edge skin responsive to the control signal;
providing a command signal to a controller for one of takeoff, cruise, or windmill or reverse thrust;
issuing the control signal from the controller to the first plurality of heating elements and the third plurality of heating elements responsive to the takeoff command signal, said SMA upstream leading edge skin and said SMA upstream trailing edge skin morphing in the austenitic phase to a positive camber position and producing a takeoff profile; and,
issuing the control signal from the controller to the second plurality of heating elements responsive to the windmill command signal[[,]] ; and,
issuing the control signal from the controller to the second plurality of heating elements and fourth plurality of heating elements responsive to the reverse thrust signal.

26. (currently amended) The variable geometry aerodynamic blade system as defined in claim 24 wherein transition to the austenitic phase morphs the upstream trailing edge skin to a pretrained shape to provide [[a]] the desired takeoff profile.

27. (currently amended) The variable geometry aerodynamic blade system as defined in claim 24 wherein transition to the austenitic phase morphs the downstream trailing edge skin to a pretrained shape to provide [[a]] the desired reverse camber profile.

28 (currently amended) The variable geometry aerodynamic blade system comprising:
a blade having a core box in a central portion of the blade and a leading edge and a trailing edge;
at least one first shape memory alloy (SMA) component integrated in the blade for aerodynamic repositioning of the leading edge and at least one second SMA component for aerodynamic repositioning of the trailing edge;
the at least one first SMA component comprising an upstream leading edge skin and a downstream leading edge skin extending from the core box spaced by an insulating plenum, an upstream leading edge tip of the upstream leading edge skin and a downstream leading edge tip of the downstream leading edge skin meeting at an interface, and 
a first plurality of heating elements associated with the upstream leading edge skin and a second plurality of heating elements associated with the downstream leading edge skin to provide heating for transition between a martensitic phase and an austenitic phase of the at least one first SMA component, the upstream leading edge skin and downstream leading edge skin each having an unmorphed shape in the martensitic phase for a cruise condition to provide a cruise shape profile, the upstream leading edge skin or the downstream leading edge skin each to transition to the austenitic phase to alter a camber of the leading edge blade responsive to a control signal, and 
the at least one second SMA component comprising an upstream trailing edge skin and a downstream trailing edge skin extending from the core box spaced by a second insulating plenum, the upstream trailing edge skin and downstream trailing edge skin each having an unmorphed shape for the cruise condition to provide the cruise shape profile, the upstream trailing edge and the downstream trailing edge each to transition to an austenitic phase of the at least one second SMA component responsive to the control signal, wherein the downstream trailing edge skin is urged in bending by sliding contact during austenitic transition of the upstream trailing edge to conform to a desired takeoff profile and the upstream trailing edge skin is urged in bending by sliding contact of the downstream trailing edge to conform to a desired reverse camber profile during austenitic transition of the downstream trailing edge, and
a third plurality of heating elements to engage the upstream trailing edge skin and a fourth plurality of heating elements to engage the downstream trailing edge skin to provide heating for a transition between a martensitic phase and the austenitic phase of the at least one second SMA component responsive to the control signal, and
a controller configured to output the control signal to the first plurality of heating elements and third plurality of heating elements to achieve a takeoff position or the second plurality of heating elements to achieve a windmilling position or the fourth plurality of heating elements to achieve a reverse camber position.




The above changes to the claims have been made to address claim objections in the claim set.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Shome et al. (U.S. 9,145,198), Prince et al. (US 2017/0254208 A1), and Mears (US 2017/0298758 A1)
	Regarding claim 1, the combination of Shome et al. and Prince et al. fails to disclose or suggest of an SMA component comprising at least one first heating element to alter a camber of the leading edge blade responsive to a control signal.  Shome et al. discloses SMA components (32, Fig. 5) altering the trailing edge of the blade.  
	Mears discloses of a morphable leading and trailing edge blade with the use of shape memory alloy layers ([0019], [0037]), but fails to disclose or suggest of a core box in a central portion of the blade, wherein the at least one first SMA component extends from the core box.  Although Shome et al. discloses of a structural feature resembling a core box in Fig. 5, the blade configurations of Mears (Fig. 3) and Shome et al. (Fig. 5) are significantly different in terms of the internal structure of the airfoil.  The airfoil in Shome et al. is designed only for the morphing of the trailing edge, whereas the airfoil disclosed in Mears is capable of morphing of the leading and trailing edges.  It would not have been obvious to one of ordinary skill in the art to incorporate the core box disclosed in Shome et al. into the blade structure disclosed in Mears (Fig. 3) as such modification would significantly alter the functionality of the blade design disclosed in Mears.  Further, such modification would result from improper hindsight reasoning.  
	Claims 6-10, 12-14, 19, 24-27 and 30 are allowable, as they are dependent on claim 1.
	Claim 23 is allowable for the same reasons as set forth in claim 1 above. 
Claim 28 is allowable for the same reasons as set forth in claim 1 above. 
Claim 29 is allowable, as it is dependent on claim 28.

Election/Restrictions
Independent claims 1 and 28 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 12/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6-10 are no longer withdrawn from consideration because these claims are dependent claims of an allowable claim (Claim 1).  Claim 23 is no longer withdrawn from consideration because the allowable limitations of claim 1 have been incorporated into claim 23.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/24/2022